Citation Nr: 1740965	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-347 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1954.  The Veteran passed away in December 2011, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran's claims file is now under the jurisdiction of the VA RO in Reno, Nevada.  The appellant testified at a hearing before the undersigned Veterans Law Judge sitting at the Reno RO in March 2013.  A transcript of that hearing is associated with the claims file.

The appeal was remanded to the RO in March 2014 and in April 2016.  


FINDINGS OF FACT

1.  Lymphoma was not manifested during the veteran's active duty service or for many years following his discharge from active duty, and the veteran's colon adenocarcinoma was not otherwise related to service or to any herbicide exposure therein. 

2.  According to the certificate of death, the veteran died in December 2011 as a result of lymphoma. 

3.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD); lumbar spine spondylosis with multiple shrapnel wounds and degenerative disc changes; right thigh scar; residuals of a gunshot wound to the abdomen with retained foreign body; right lower extremity radiculopathy; left lower extremity radiculopathy; ulnar motor neuropathy of the left wrist and hand; chronic adhesive pleurisy; scars of the right buttock, left heel, back, left ulnar, and right forearm; bilateral hearing loss; and residuals of a shell fragment wound of the anterior trunk and abdomen.

4.  The weight of the evidence is against a finding that the veteran's death was proximately due to or the result of his period of service, or a service-connected disease or injury. 


CONCLUSION OF LAW

The criteria for service connection for lymphoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.312, 3.1000 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103 (a) through correspondence dated in April 2012, prior to the initial adjudication of this claim.  Although the actual notice letter is not of record, receipt was acknowledged in an April 2012 response from the representative (see 4/20/12 VCAA Notice Acknowledgement in LCM docs), and it was noted in the October 2012 statement of the case (SOC).  The Court has recognized a presumption of regularity that the RO or the Board mailed appropriate notice to the last known address of the appellant.  Clark v. Principi, 15 Vet. App. 61, 63 (2001); Woods v. Gober, 14 Vet. App. 214, 220 (2000).  

VA also has satisfied its duty to assist the appellant in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Specifically, the agency of original jurisdiction (AOJ) has obtained copies of his service treatment records (STRs), military personnel records (MPRs), VA and non-VA treatment records are in the claims file.  Neither the appellant nor her representative asserts that there are additional records to be obtained.  VA claims file review opinions were obtained in connection with this claim, with the most recent one of June 2016 obtained pursuant to the Board's April 2016 remand directives.  The Board concludes that the examinations are adequate and that a new examination is not necessary. 

In sum, the Board finds that VA has fulfilled its duties to notify the Veteran and has also has met its obligations to undertake "reasonable efforts to assist [him] in obtaining evidence necessary to substantiate" his hearing loss claim.  See 38 U.S.C.A. § 5103A (a), (d) (2016).  As such, appellate review of that issue may now proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The record reflects substantial compliance with the September 2014 Board remand. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The AOJ obtained private records and updated VA treatment records.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  The AOJ attempted to schedule the Veteran for an appropriate VA examination, as discussed above.  The AOJ readjudicated the claim in February 2017. 

Accordingly, the duties to notify and assist under 38 U.S.C.A. § 5103A and 38 C.F.R. §  3.159 (c) are satisfied.

Analysis--Cause of Death 

Dependency and indemnity compensation may be awarded to a veteran's surviving spouse, children, or parents for death resulting from a service-connected disability. 38 U.S.C.A. § 1310 (West 2014); see also Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  Dependency and indemnity compensation benefits are thus predicated upon an adjudicatory finding that service connection for the cause of the veteran's death is warranted. Before an award of dependency and indemnity compensation may be made, therefore, service connection for the cause of the veteran's death must be established. 

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310 (2014); 38 C.F.R. § 3.312 (2016).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Where a veteran served 90 days or more during a period of war and certain chronic diseases including cancer, become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, a disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability beyond the normal progression of the disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In claims for benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Upon review of the record, the Board finds that service connection for cause of the Veteran's death is not warranted.  

The appellant contends that the Veteran's service-connected disabilities caused or contributed to his cause of death.  The Veteran's certificate of death reflects that he passed away on December 13, 2011 at the age of 77, and that his immediate cause of death was lymphoma.  No underlying or contributing causes of death were identified and an autopsy was not conducted.  See 30 pg VETSNET award docs entered in LCM on 5/30/12 at pg 25.

The claims file reflects that the Veteran, who received a Purple Heart for being wounded in action in February 1953, was service-connected for numerous disabilities at the time of his death, including posttraumatic stress disorder (PTSD); lumbar spine spondylosis with multiple shrapnel wounds and degenerative disc changes; right thigh scar; residuals of a gunshot wound to the abdomen with retained foreign body; right lower extremity radiculopathy; left lower extremity radiculopathy; ulnar motor neuropathy of the left wrist and hand; chronic adhesive pleurisy; scars of the right buttock, left heel, back, left ulnar, and right forearm; bilateral hearing loss; and residuals of a shell fragment wound of the anterior trunk and abdomen.

During her March 2013 hearing before the Board, the appellant testified that she believed that the Veteran's service-connected disabilities caused or substantially contributed to cause his death in three different ways: 1) the Veteran's service-connected disabilities prevented early diagnosis of lymphoma, as he was unable to undergo diagnostic testing such as magnetic resonance imaging (MRI) scans as a result of the retained shrapnel in his body, which would have led to an earlier diagnosis of and treatment for the lymphoma which caused his death; 2) the Veteran's service-connected disabilities caused or contributed to cause lymphoma; and 3) the Veteran's service-connected disabilities impaired his health in such a way that his ability to adequately fight lymphoma was impaired.

Initially, the Board notes that the Veteran's service treatment records do not contain any clinical reference to the presence of lymphoma or any other form of malignancy.  Moreover, the Board notes that the record indicates that cancer of any type was not identified for years after service separation.  In April 2007 the Veteran was treated for painless liver jaundice and abdominal bloating, which was suspected to be a malignancy such as pancreatic cancer, until proven otherwise.  Studies were pending although the Veteran questioned whether he was able to have MRI done due to retained bullet fragments.  Testing including CT and biopsy was done and eventually cancer was ruled out at that time.  A May 2008 GI note diagnosed his liver disorder as mildly elevated liver function tests (LFTs), likely autoimmune hepatitis controlled with minimum elevation of LFTs.   See 90 pg CAPRI in VBMS 3/16/09 at pg 1-9, 66-67, 81-87. 

The Veteran in a March 17, 2009 written statement marked "Correspondence" described issues with shrapnel wounds that included his reports that it interfered with X-rays to the extent that he had to get them retaken during TB testing because the shrapnel located in his chest and spine looked like TB.  

Historically, the earliest treatment for cancer of any type took place when the Veteran was treated for squamous cell carcinoma (SCC) of the penis in 2009-2010, with symptoms first noted in August 2009 when he noted a lump, with biopsy confirming SCC.  In December 2009 he underwent a partial penectomy.  Later he underwent a bilateral lymph node dissection at the VAMC in January 2010 with some post surgery problems with leg swelling diagnosed as lymphedema.  See July 2010 VA examination report of medical history; see also 81 pg CAPRI in VBMS 9/8/10 at pg 56-71.

Oncology notes dated in May 25, 2011 diagnosed the Veteran with Stage 4 lymphoma, in addition to a low ejection fraction.  The date of diagnosis was March 2011 and he was noted to have had chemotherapy around the time of initial diagnosis.  Radiographic imaging records from March 2011 were attached to the oncology notes and showed findings of possible metastasis including liver findings suspicious for primary liver malignancy or liver metastases (METS); possible splenic METS and lytic bone lesions suggestive of possible osseous METS disease, multiple myeloma or other process.  Additionally findings on head CT suggested a possible mass and lung mass.  Plans were made on May 25, 2011 for the Veteran to undergo further chemotherapy.  On June 1, 2011 the Veteran was admitted to the hospital to begin a chemotherapy regimen for Stage IV NHL.  Later in the month, on June 28, 2011 he was described as status post 2 cycles of chemotherapy for NHL with stable weight and no bowel symptoms.  Plans were made to admit him the following day for another round of chemotherapy.  See 83 pgs CAPRI in VBMS on 6/29/11 at pg 1, 23, 25, 60, 67.  

VA treatment records dated from August 2011 to October 2011 show that the Veteran was classified as having Stage 4 Non-Hodgkin's lymphoma (NHL) with progression and METS to the lungs.  His medication regimen was changed to Gemcitabine, Oxalplatin and Rituximab.  He was noted to have been admitted for inpatient chemotherapy, developed shortness of breath and wheezing post chemo, with elevated troponins.  Cardiology evaluated him and symptoms were probably cardiotoxicity secondary to Rituximab which was subsequently discontinued.  He had a history of non ST-segment myocardial infarction (NSTEMI) in July 2011 and was transferred where he underwent cardiac catheterization and treated with medical management for NSTEMI.  He was placed on another round of chemotherapy in August 2011.  The August 31, 2011 oncology notes described his lymphoma of having progressed after his initial round of chemotherapy, speculated to perhaps be related to the delay from the MI which caused papillary muscle dysfunction with mitral regurgitation and clinical congestive heart failure (CHF).  Plans were made to restage his lymphoma and discussions centered around treatment options, to include a third line of chemotherapy versus hospice.  By early September 2011, findings from the chest CT disclosed mixed findings suggestive of unfavorable progression of neoplasm with increasing mesenteric adenopathy.  The decision was made to place the Veteran on hospice/palliative care for Stage 4 NHL after having received 6 cycles of chemotherapy.  See 53 pg LCM records listed as CAPRI dated 5/15/12, pages 1-4, 6-12, 34-40, 43-52.  

The Veteran received palliative care up from September 2011 to the time of his death on December 13, 2011.  The end of life notes dated in March 2012 included a review of the service connected disabilities with the physician prior to signing the death certificate, in order to determine whether any of them contributed to the cause of his death.  Id at pg 52-53.

Per the March 2014 remand's directives, an opinion was obtained by an oncologist in May 2014 that responded to the Board's etiology questions.  However, the examiner disclosed that the complete records had not been reviewed.  She stated that she only received a few oncology notes to review and was unable to determine how many cycles of chemotherapy the patient received and if there was ever any assessment of his response to treatment.  The examiner also described that the last note she reviewed was dated June 22, 2011 and that there were no notes after that.  The examiner noted the Veteran's death in December 2011 but indicated that it was unclear to her whether he died from his lymphoma and/or complications related to it."  The 53 pg CAPRI records in LCM were not reviewed by the examiner as she indicated she reviewed no records after June 2011.  Thus, the probative weight of this examination is undermined by an incomplete review of the records, especially in light of the examiner's opinion that review of the claims file indicated a standard chemotherapy regimen was received and that there was no indication that the Veteran's ability to tolerate treatment was compromised by his underlying service-connected disabilities.

In June 2016 another VA claims review examination by an oncologist was obtained.  Following review of the records in their entirety, the examiner opined that it is not as likely as not that the Veteran's service connected disabilities caused or materially and substantially contributed to his terminal lymphoma.  She stated that the lymphoma was not caused by any specific underlying medical condition and there was no objective evidence to support the claim that any of the service connected conditions caused or contributed to his diagnosis of lymphoma.  She further opined that it was not as likely as not that the service connected disabilities (specifically the retained shrapnel) prevented the Veteran from receiving timely diagnosis of lymphoma.  She stated the Standard of care per the National Comprehensive Cancer network does not include an MRI for workup or follow up scans.  She stated that the Veteran had a CT scan, which is adequate for initial workup to detect disease and stage it as well as for monitoring response of treatment.  

The June 2016 examiner also provided the opinion that it was not as likely as not that the Veterans' service connected disabilities impaired his health to such an extent that his body was unable to adequately fight the lymphoma, which resulted in his death.  She further supported her opinion with information that the Veteran received CEPP-R chemotherapy which is the standard of care for this disease.  The Veteran was noted to be unable to tolerate this chemotherapy and had a myocardial infarct after 2 cycles of chemotherapy. 

The June 2016 VA examiner noted that after recovery, second line of chemotherapy was given with Rituximab/Gemcitabine/oxaliplatin on July 13, 2011 which also resulted in a cardiac event, and so Rituximab was excluded from the next treatment and the patient received Gemcitabine/oxaliplatin only from August 15-August 17, 2011. After this treatment the patient was in the ER on August 24, 2011 with shortness of breath which on imaging could be caused by congestive heart failure.  The examiner stated that review of the Veteran's records supports the conclusion that he was not able to tolerate chemotherapy due to his underlying cardiac problems and not due to any service connected disabilities. 

Based on the medical evidence and the opinion provided by the June 2016 VA examiner, the Board finds that entitlement to service connection for the cause of the Veteran's death is not warranted. 

Previous VA examination opinion was obtained in May 2014, which as noted above was not adequate for purposes of this adjudication, and shall not be addressed further; however, this opinion is not shown to be favorable towards the appellant's claim or to otherwise contradict the findings from the June 2016 oncologist's opinion.  

The medical evidence of record is absent any indication that the veteran's NHL was related to his period of service, but to the contrary contains a well-reasoned opinion from a qualified medical professional explaining why the cancer is less likely than not related directly to service and that none of the Veteran's service-connected disabilities was either a principal or a contributory cause of death from NHL.  Accordingly, the Board finds that service connection for cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1131.

The Board points out that the medical opinion from the June 2016 examination is not equivocal, vague, or ambiguous, as to the finding that the Veteran's fatal cancer neither began in or was otherwise caused by service including due to any service connected disability causing or aggravating the progression of the NHL.  The examiner has discussed the reasoning and has pointed to medical facts contained in the claims file to support the opinions. The examiner thoroughly reviewed the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  As such, the Board attaches the most significant probative value to the June 2016 examiner's opinions as they are well reasoned, detailed, and consistent with other evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9  (2000). 

In light of the foregoing, although the appellant may sincerely believe that the Veteran's cancer was caused by or contributed to by his service connected disabilities, for all the reasons noted above, the evidence of record demonstrates otherwise.  Moreover, as a layperson, she is not competent to offer an opinion as to the cause of the terminal lymphoma. Rather, this question requires application of medical training or expertise to all pertinent evidence due to the complex nature of the question of causation between the cancer and the Veteran's service-connected disabilities.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). Consequently, her lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection. Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board finds that no competent medical evidence has been submitted which establishes a relationship between the cause of the veteran's death and his period of service or otherwise refutes the opinion from the June 2016 VA examiner.  The appellant's personal opinions, offered without the benefit of medical training or expertise, are not competent to establish an etiologic relationship between the cause of the Veteran's death and service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494. 

For all the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of service connection for the cause of the veteran's death.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. § 5107 (b). 





ORDER

Entitlement to service connection for the cause of the veteran's death is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


